HAWTHORNE, Justice.
A motion has been filed in this court by plaintiff-appellant to transfer this case to the Court of Appeal for the Parish of Orleans, and counsel for defendants-appel-lees do not oppose the request for a transfer.
Plaintiff in this suit seeks to recover damages for physical injuries allegedly sustained by her as a result of a fall. The motion is well founded and will be granted. Appellate jurisdiction of this case is not in the Supreme Court but in the Court of Appeal. Art. 7, secs. 10 and 29, La. Const, of 1921.
For the reasons assigned it is ordered that this appeal be transferred to the Court of Appeal for the Parish of Orleans, provided the record is filed in that court within 30 days from the date on which this decree becomes final; otherwise the appeal shall be dismissed. The costs incurred in this court are to be paid by appellant.